Citation Nr: 0106039	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a low back injury.

2. Entitlement to an evaluation in excess of 20 percent for 
myofascial syndrome, cervical spine.


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits claimed on 
appeal.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

While this case is on remand, the RO should assure that up-
to-date treatment records of the veteran for the conditions 
in issue are associated with the file.  The veteran's 
treatment records from Atlanta VA medical center (MC) through 
November 1999 have been associated with the claims file.  The 
RO should ask the veteran whether he has had any VA, service 
department, or private treatment for his back disorders since 
November 1999 and should obtain the VA and service department 
records of which the veteran provides notice and request the 
private treatment records of which the veteran provides 
notice and appropriate releases. 

In addition, due to the veteran's on-going complaints of 
pain, a more recent VA examination is needed to better 
evaluation the veteran's current back disorders.  Finally, 
the veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for low back and cervical 
spine disorders not already associated 
with the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran, 
including the records at the VA Medical 
Center in Atlanta.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

3.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his cervical spine and low 
back disabilities.  Initially, the 
examiner is requested to review the 
claims file, including all service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and previous diagnoses 
regarding the veteran's cervical spine 
and low back disabilities.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's cervical 
spine and low back disabilities, 
including all functional impairment 
associated therewith.  

All indicated tests and studies should be 
performed, including, but not limited to, 
passive and active range of motion of the 
cervical and lumbar spine, expressed in 
degrees.  The examiner should specify, on 
the examination report, what constitutes 
a full range of motion.  If limited 
motion is demonstrated, an opinion as to 
any increased functional loss due to 
painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  

It should also be indicated whether the 
veteran shows signs and symptoms of 
listing of the spine, marked limitation 
of forward bending in a standing 
position, loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes, and the complete 
examination report, including any x-ray 
reports, should be associated with the 
claims file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and be given an opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


